DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with Randolph E. Treece (Reg. No. 69,848) on March 2, 2022.

C.	The application has been amended as follows: 

Claim 3 is amended as follows:
3.	The method of claim 1, wherein the step of heating the nanoparticle formulation with microwaves includes applying microwave energy via a percutaneous microwave ablation probe positioned in the vicinity of the target tissue.  

Claim 8 is amended as follows:
8.	The method of claim 7, wherein the fixable heat substrate including the reverse change polymer fixes the nanoparticle formulation to the target tissue so as to deliver the treatment material over time as the fixable heat substrate is degraded in position.  

Claim 12 is amended as follows:
12.	A tissue-targeting theranostic method comprising:
administering to a patient an engineered ferritin or iron-based nanoparticle formulation having a given temperature at administering, the nanoparticle formulation having a surface functionalized for tumor- or tissue-specific targeting and having iron content that allows MRI imaging to confirm existence of a target and presence of [[the]] an agent at [[the]] a target site, and 
after administering the nanoparticle formulation, heating the nanoparticle formulation with microwaves to increase the temperature of the nanoparticle formulation substantially uniformly beyond the given temperature, the nanoparticle formulation being coated at least in part with a poly-carbohydrate molecule such that the nanoparticle formulation is hydrophilic and miscible with an aqueous polymer solution, the nanoparticle formulation including a cross-linked dextran with a non- reducing end or a decomposition temperature less than 240 degrees Celsius, wherein the nanoparticle formulation is configured to turn into a gel of predetermined ablation shape and volume after being administered to the patient;  
locally applying a microwave heat substrate to enhance hyperthermal ablation of the target tissue;
contacting the target tissue by image guided catheter delivery of a flowable or a conformable heat substrate composition including a reverse-phase change polymer that thickens or solidifies at body temperature to thereby fix a mass of the flowable or the conformable heat substrate composition at the target site, and 
applying electromagnetic energy or microwave energy to heat the mass and thereby more effectively achieve thermal ablation of the contacted target tissue and/or deliver a drug from the mass to the target tissue.  

Cancel Claim 15:
15.	(Cancelled)

Cancel Claim 16:
16.	(Cancelled)

Claim 18 is amended as follows:
18.	The method of claim 12, wherein the reverse-phase change polymer solidifies by expelling water molecules from a polymeric lattice structure while the nanoparticle formulation remains in a fixed position.

Response to Amendment
D.	Applicant’s After-Final Amendment filed February 23, 2022 (hereinafter “02/23/22 Amendment") has been entered, and fully considered.  In the 02/23/22 Amendment, claims 1, 3-5, 8, 9, 11-14, 17, & 18 were amended, and claims 2 & 10 were cancelled.  No claims were added.  
	Upon entry of the instant Examiner’s Amendment, claims 1, 3-9, 11-14, 17, & 18 are pending, and are allowed.

E.	The 02/23/22 Amendment has overcome the claim objections and the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 11/23/21 (“11/23/21 Action”).  




F.	Claims 1, 3-9, 11-14, 17, & 18 are allowed for the reasons set forth below. 

Allowable Subject Matter
G.	The following is an Examiner’s statement of reasons for allowance:
	
	1.	Independent claim 1 was amended to include the limitations of both dependent claims 2 & 10 (claims 2 & 10 are now cancelled).
	The tissue-targeting theranostic method of claim 1 requires, inter alia, the steps of:
	contacting the target tissue with a flowable or a conformable heat substrate composition that heats up and solidifies when energized by electromagnetic or microwave energy applied thereto, 
applying magnetic field or microwave energy to fix the conformable heat substrate composition as a body in a defined position for enhancing heat transfer to the target tissue, and 
applying further alternating magnetic field or microwave energy to ablate the target tissue.  
	Neither the previously-relied upon combination of U.S. 2013/0336897 to Wolf et al. (“Wolf”) and U.S. 2011/0105825 to Nayfach-Battilana ("Nayfach-Battilana"), nor the other references of record, either alone or in combination, fairly teach or suggest the foregoing limitations concerning the flowable or conformable heat substrate composition that heats up and solidifies when energized by electromagnetic or microwave energy applied thereto, in combination with the other limitations of independent claim 1.

	2.	Claim 12 has been rewritten in independent form to include the limitations of independent claim 1 and intervening dependent claim 2 (claim 2 is now cancelled). 
inter alia, the steps of:
contacting the target tissue by image guided catheter delivery of a flowable or a conformable heat substrate composition including a reverse-phase change polymer that thickens or solidifies at body temperature to thereby fix a mass of the flowable or the conformable heat substrate composition at the target site, and 
applying electromagnetic energy or microwave energy to heat the mass and thereby more effectively achieve thermal ablation of the contacted target tissue and/or deliver a drug from the mass to the target tissue.  
Neither the previously-relied upon combination of Wolf and Nayfach-Battilana, nor the other references of record, either alone or in combination, fairly teach or suggest the foregoing limitations concerning the flowable or conformable heat substrate composition including a reverse-phase change polymer that thickens or solidifies at body temperature to thereby fix a mass of the flowable or the conformable heat substrate composition at the target site, in combination with the other limitations of independent claim 12.

Conclusion
H.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BCB/
Examiner, Art Unit 3794




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794